DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 3/9/2021.  Claims 21 and 24 have been canceled and claims 28-31 have been added.  Claims 20, 22, 23, 25 and 28-31 are now pending.  
Examiner’s Amendment

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Pereira on 3/12/2021.

4.	The application has been amended as follows:
Claim 22, last line, change “carbonblack” to -- carbon black --.
Claim 23, last line, change “carbonblack” to -- carbon black --.

Allowable Subject Matter

5.	Claims 26 and 27 have been rejoined.  Claims 20, 22, 23 and 25-31are allowed.
6.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Horibe et al. (JP 2009-124485).
Horibe et al. disclose a resin molded product (used in beam path of electromagnetic wave radar installation) having a transparent resin layer with a front exposure surface exposed to an outer surface, and a base material layer formed on the opposite side surface to the front exposure surface of the transparent resin layer (abstract, claim 1).  The base material can be PC, AES, or cyclo polyolefin (COP) and the transparent resin can be PC or COP ([0023]).  If base material is PC and transparent resin is PC, then the difference of the dielectric constants is zero.  The dielectric constant of PC and AES are substantially identical  ([0011]).
	Thus, Horibe et al. do not teach or fairly suggest the claimed resin component disposed in a path of a beam emitted from a radar equipment, the resin component comprising: a base resin layer comprising a resin material X, and a transparent resin layer comprising a resin material Y wherein the transparent resin layer is placed at a first surface side of the base resin layer, and a difference between a dielectric constant of the resin material X and a dielectric constant of the resin material Y is 0.05 or less, and wherein the resin material (X) comprises a thermoplastic resin and an inorganic filler, the thermoplastic resin comprises at least one selected from a group consisting of a rubbery polymer-reinforced vinyl-based resin, a polyolefin resin, an acrylic resin, and a polycarbonate resin, and a content ratio of the inorganic filler is in a range from 0.1 to 40 parts by mass based on 100 parts by mass of a content of the thermoplastic resin.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762